Opinion by
Mr. Justice Fell,
The claim before the auditor was on a promissory note made by William J. Ritter to the order of the appellant, Anna M. Ritter, for $1,750, dated April 1, 1883, due one year after date with interest. Wm. J. Ritter died April 9,1891, and the question was whether recovery was barred by the statute of limitations..
Wm. J. Ritter was one of three children of the appellant. She had given each of her children $1,750, taking their notes at the time; and there was an understanding that no interest should be paid, and that the principal should be repaid only in the event that she needed and demanded it. No interest was paid, and no demand of the principal was made of the decedent. The evidence relied on to take the case out of the operation of the statute is that the decedent said to his brother-in-law, who we may assume was at the time the agent of the appellant, although it is by no means made clear: “ This, interest should be paid or wrote on the note. If my mother should die, Morris McCissick might make a bad case of it. . . . There should be a new note made, or the interest marked on the old one. If mother should die and McCissick get hold of it we would have to pay the interest to date.”
The auditor held that this testimony was insufficient to remove the bar of the statute, and his finding was sustained by the learned judge of the orphans’ court. We think that the judgment was clearly right. There was neither a promise to pay the principal of the note, nor an acknowledgment of it as an existing indebtedness consistent with such a promise. A promise to give a new note is not of itself sufficient: Hartranft’s *82Estate, 158 Pa. 580. What was said in regard to the interest was in restriction of the decedent’s liability. There was doubtless a family understanding that the money given by the appellant to her . children was in the nature of advancements to them, and as these advancements were made at different times the decedent feared that in the end he would be charged with interest which it was not the intention of his mother or himself should be paid. For this reason he expressed a desire to have the interest credited on the note or a new note made which would not carry back interest. As was said in the opinion of the learned judge confirming the auditor’s report: “ While the evidence might sustain an admission that the debt still existed, it was not sufficient to show an express or implied promise to pay, or an admission consistent with a promise to pay.”
The decree is affirmed at the cost of the appellant.